Action by a broker to recover commissions alleged to have been earned by the sale of defendant’s real property. Judgment of the City Court of Mount Vernon, entered upon a directed verdict, modified on the law and the facts by reducing the amount thereof to the sum of $450, with costs. As thus modified, the judgment, and the order denying defendant’s motion for a new trial, are unanimously affirmed, without costs. The so-called “ binder ” signed by both parties provided for the preparation and execution of a formal contract of purchase. When such formal contract was prepared, it is conceded that the terms set forth in the binder were modified and the purchase price reduced to $9,000, all cash. The broker signified his willingness in writing to accept this change, provided his commission of 5% be paid. He is accordingly entitled to have judgment for only $450. Present — Close, P. J., Hagarty, Carswell, Adel and Aldrich, JJ. [See post, p. 794.]